Title: From Alexander Hamilton to William Short, 5 March 1792
From: Hamilton, Alexander
To: Short, William



Sir
Treasury DepartmentMarch 5th 1792

Since my last of the 14th ultimo I have the pleasure of your two letters of the 8th & 12th of Novemer.
The reimbursement of the Spanish Debt will be perfectly acceptable, but there will be matter for regret, if before this reaches you the sum claimed by the Farmer’s General has been paid to them.
There is certainly a million of livres in the pecuniary transactions between the United States and France acknowledged as a subsidy, which remains unaccounted for, with some ground of conjecture that it is the same Million which constitutes the claim of the Farmers General. This affair, though it has heretofore been moved, has never received any satisfactory solution. It is however proper in every view that such a solution should be had. And the documents are preparing, on which to found a regular application, concerning it, to the French Court. In the mean time, the payment to the Farmers General, if not made, ought to be forborne.
I observe that you would have shortly reached the point when by your instructions you would cease to be at liberty to continue the reimbursements to France upon loans made at 4½ ⅌ Cent exclusive of charges. I shall be glad to find that the accomplishment of a loan at 4 ⅌ Cent has prevented that instruction proving an obstacle to further payments.
But if this should not have been the case, and if the rate of exchange shall have been so fixed with France as that it may prove an equivalent for the charges and the additional half per Cent you may proceed in borrowing on the terms of the Antwerp Loan to an extent sufficient to discharge the intire debt to France.
The condition which is here made is deemed necessary to justify the executive in regard to the construction of the law and public opinion. And when it is considered, that immense loss was sustained in realizing here the sums borrowed abroad during the war in many instances to the extent of 40 ⅌ Cent, it cannot appear extraordinary that some attention is paid to conditions of advantageous reimbursement—especially of the part which is not yet due.
It must be proper to unite liberality towards France with an equitable regard to the interest of the United States.
With very great consideration & esteem. I have the honor to be   Sir   Your obed servt
Alexander Hamilton
William Short Esquire&ca. &ca.

